Asset Allocation Rider This rider limits Investment Option allocations and restricts Transfers under the Base Contract.On each Quarterly Anniversary, we reallocate Contract Values in accordance with the provisions that follow. This rider forms a part of the Base Contract to which it is attached and is effective on the Rider Effective Date shown on the Contract Schedule.In the case of a conflict with any provision in the Base Contract, the provisions of this rider control.Defined terms and contractual provisions are set forth in the Base Contract or are added in this rider.This rider terminates as indicated under the Conditions for Termination of this Rider section. Definition Definitions specific to this rider that are not in the Base Contract follow. Base Contract The contract to which this rider is attached. Quarterly Anniversary The day that occurs three, six, and nine calendar months after the Rider Effective Date or any subsequent Rider Anniversary. Quarterly Anniversaries also include Rider Anniversaries.If the Quarterly Anniversary does not occur on a Business Day, we consider it to occur on the next Business Day. Rider Anniversary A 12-month anniversary of the Rider Effective Date. Asset Allocation Restrictions Restrictions for Selecting Investment Options and Making Transfers We restrict your selection of certain Investment Options and the percentage of Contract Value that you can have in certain Investment Options, as shown on the Contract Schedule. If we offer more than one Investment Option group, we only allow you to make allocations, transfers and withdrawals to and from the Investment Option groups as long as you do not exceed these limitations.In addition, at the end of the Business Day before each Quarterly Anniversary, we rebalance the Contract Value in each of your selected Investment Options according to your allocation instructions for future Purchase Payments.These Investment Option allocation, transfer and withdrawal restrictions terminate as indicated in the Conditions for Termination of this Rider section. If we offer more than one Investment Option group, we cannot move Investment Options between groups after the Rider Effective Date, but we may add or remove Investment Options from the Base Contract in the future. If we do, we will provide written notice regarding additions to or deletions from the Investment Option groups. General Provisions Conditions for Termination of this Rider This rider terminates upon the earliest of the following. (a)The termination of the Base Contract. (b)The termination of the optional benefit associated with this Rider. S40741-02-NY[Inc Pro] In all other respects the provisions, conditions, exceptions and limitations contained in the Base Contract remain unchanged. Signed for the Company at its home office. Allianz Life Insurance Company of New York [] Maureen
